Tbeeman, J.,
delivered the opinion of the court:
This is an effort to supply ¿'lost indictment, on affidavit of the attorney-general, tendering a copy. - The indictment was for a misdemeanor. ,
The case of The State v. Harrison, 10 Yer., 548, definitely adjudges that this cannot be done, except on the memory of the judge, the record showing explicitly, and with certainty, it was so done.
While, as an original question, we would have grave doubts as to the propriety of this holding, we do not feel that we ought to overrule the case cited, especially as it may be so easily remedied by the legislature.
We therefore affirm the judgment of the court below overruling the motion.